Citation Nr: 0520693	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  02-14 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date earlier than July 2, 1996, 
for the grant of service connection for residuals of a 
compression fracture of L-4, degenerative joint disease and 
disc disease of L1-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  This case was the subject of a Board remand 
dated in June 2004. 

In today's decision, the Board grants an effective date of 
December 12, 1967, for service connection for residuals of a 
compression fracture at L4.  The issue of the proper initial 
rating for this disability for the period from December 13, 
1967, to July 1, 1996, is a matter not currently within the 
Board's jurisdiction and is to be decided by the RO in the 
first instance.  

The decision below grants service connection and an effective 
date of December 13, 1967 for residuals of a compression 
fracture of L-4, which leaves the matter of an effective date 
earlier than July 2, 1996, for the grant of service 
connection for degenerative joint disease and degenerative 
disc disease of the lumbosacral spine in appellate status.  
This matter is addressed in the remand appended to this 
decision. 


FINDINGS OF FACT

1.  The RO received the veteran's original claim for service 
connection for a fracture of a lumbar vertebra on December 
19, 1967, well within one year of his discharge from service.

2.  The RO denied service connection for residuals of a 
lumbar vertebral fracture on May 7, 1968.

3.  Service medical records received by the RO on May 13, 
1968, and August 23, 1996, bear directly and substantially 
upon the specific matter under consideration; this evidence 
is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

4.  Based on the current evidence of record, it is at least 
as likely as not that the veteran's status-post fracture of 
the forth vertebral vertebra (L-4) is attributable to in-
service trauma.


CONCLUSIONS OF LAW

1.  Service medical records received from the service 
department on May 13, 1968, and August 23, 1996, constitute 
new and material evidence; accordingly, reconsideration of 
the RO's May 7, 1968, decision denying the veteran's claim 
for service connection for a fracture of L-4 is required.  38 
C.F.R. § 3.156 (2001) (as effective for claims filed prior to 
August 29, 2001); 38 C.F.R. § 3.156(c) (2004).

2.  The criteria for service connection for residuals of a 
compression fracture of L-4 are met.  38 U.S.C.A. §§ 1110, 
5107 (West  2002); 38 C.F.R. § 3.303 (2004).

3.  The proper effective date for service connection for 
residuals of a compression fracture of L-4 is December 13, 
1967.  38 C.F.R. § 3.400(b)(2) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

As discussed in detail below, sufficient evidence is of 
record to grant the claim for service connection and an 
effective date of December 13, 1967, for residuals of a 
compression fracture of L-4.  Therefore, no further notice or 
development is needed with respect to this aspect of the 
veteran's claim.  The matter of an effective date earlier 
than July 2, 1996, for the grant of service connection for 
degenerative joint disease and degenerative disc disease of 
L5-S-1 is addressed in the remand below. 

Factual Background

The veteran served on active duty from December 1965 to 
December 1967.

In an application received by the RO in December 1967, the 
veteran sought service connection for "fracture of the 
vertebrae and multiple lacerations."  He indicated that he 
was hospitalized for one night at a private hospital the day 
of the accident, and for about three weeks at a U.S. Army 
hospital beginning the day after the accident.  

Documentation associated with the claims file indicates that 
the veteran failed to report for a VA examination in March 
1968.  

Received in March 1968 were private medical records of 
treatment during service, in September 1966, indicating that 
the veteran had been in an accident after he which he was 
brought to the hospital in an ambulance.  He incurred 
multiple contusions and abrasions to the chest, back, and the 
rest of his body.  A report of private X-rays taken on the 
day of the accident indicates essentially normal alignment of 
the lumbar vertebrae appearing in the X-ray film.

While the RO has obtained the private records of 
hospitalization on the day of the September 1966 accident, as 
described directly, the service department hospitalization 
records for the following three weeks have never been 
located.

On May 7, 1968, the RO sent the veteran a letter indicating 
that his claim had been denied because he had failed to 
report for his scheduled examination.

On May 13, 1968, the RO received the veteran's September 29, 
1965, pre-induction examination.  Examination of the spine 
was indicated to be normal prior to induction into service.

In December 1993, the veteran requested complete copies of 
all medical and military records, for purposes of "a VA 
claim."  (Emphasis in original.)  He did not specify the 
nature of the claim.  The veteran received a January 1994 
reply from the RO, stating in pertinent part, "Enclosed are 
the best copies of all medical records in your DVA claims 
file as requested." 

The RO next received correspondence from the veteran on July 
2, 1996.  This letter included a claim for service connection 
for fractured vertebrae of the lower back.  

In August 1996, the RO requested the service department to 
provide any available service medical records.  The only 
records received from the service department in response were 
the original copies of the veteran's September 1967 service 
discharge examination and the history associated with the 
examination.  The response from the service department and 
the service department envelope in which the records were 
received are both date-stamped August 23, 1996.  The 
September 1967 service separation examination indicates the 
spine to be normal upon clinical evaluation.  The report of 
medical history associated with the service separation 
examination indicates that the veteran fractured a vertebra 
in an automobile accident in September 1966, and that he had 
a complete recovery.

In September 1996, the RO received several records of VA 
treatment.  An October 1993 VA X-ray report received by the 
RO in September 1996 includes a final impression of an old 
compression of L4, with very prominent protruding anterior 
osteophytes.  The level of compression was indicated to be 
approximately 50 percent.  The X-rays were discussed with the 
veteran at an October 1993 treatment session.  Upon 
evaluation in December 1993, the veteran complained of severe 
back pain due to an old injury to the lumbar spine in 1969.  
January 1994 and March 1994 records of treatment indicate 
that based on X-rays, the veteran was found to have L5 
spondylolysis and an L4 compression fracture, about 30 
percent, well-healed.  

In March 1997, the RO granted service connection for 
residuals of a compression fracture of the lumbar spine, 
effective July 2, 1996, the date of the newly received claim, 
and assigned a 10 percent rating.  The RO noted that the 
service separation examination showed no low back difficulty, 
but a history of a fractured vertebra sustained in a 
September 1996 accident was noted at that time.
 
In April 1997, the RO received a notice of disagreement with 
this rating decision.  A VA examination was provided in May 
1997.  The diagnoses included degenerative joint disease of 
the thoracic and lumbar spine, and chronic lumbosacral 
ligamentous strain secondary to degenerative joint disease 
and an old fracture.

In a July 1997 Statement of the Case, the RO continued the 10 
percent rating.  

In a VA Form 9 received in December 1997, the veteran 
indicated he was seeking a higher rating for his service-
connected low back injury.
 
At a March 1998 RO hearing, the issue on appeal was 
identified as entitlement to an increased rating for a 
service-connected lumbar spine condition, and L4 anterior 
wedge fracture.

In April 1998, the veteran underwent another VA examination 
of the spine.  The diagnosis was status post compression 
fracture and spondylolysis with probably spondylolisthesis at 
5-1 with a history of sciatica on the right.  

In May 1998, the RO granted a rating increase to 40 percent 
for residuals, of an L4 compression fracture with 
degenerative changes at L3 to L5, effective from July 2, 
1996.  A rating decision and supplemental statement of the 
case were promulgated discussing this increased rating.  

In February 2000, the Board remanded the claim for 
entitlement to a rating in excess of 40 percent for residuals 
of a compression fracture of L4, with degenerative changes at 
L3 to L5, for additional evidentiary development.
 
In February 2002, the RO received a notice of disagreement 
with the effective date of his claim, stating that he 
originally filed for compensation for his back in 1968.

In March 2001, based on newly received medical evidence, the 
RO issued a rating decision stating on the title page that 
"[s]ervice connection for compression fracture L4 DDD and 
DJD L1-S1 is granted with an evaluation of 60 percent 
effective July 2, 1996."

In March 2002, the RO received the veteran's notice of 
disagreement with the March 2001 RO rating decision.  He 
contended that he had submitted a claim for service 
connection for his low back disability in January 1968, so 
that the date of claim and the effective date for service 
connection should be 1968.

The RO issued a Statement of the Case in July 2002, 
construing the issue as a claim for an earlier effective date 
for service connection for residuals of a compression 
fracture of L4 with degenerative disc disease (DDD) and 
degenerative joint disease (DJD) at L1-S1.  The RO 
acknowledged that it had discovered from a review of the 
claims file that the veteran had submitted a prior claim that 
was denied in May 1968, and that had become final because the 
veteran had not submitted a notice of disagreement with the 
decision by May 1969.  The claim was denied on the basis that 
the veteran did not appeal the denial of his claim in May 
1968.  Accordingly, in the RO's view, the date of his 
reopened claim in July 2, 1996, was the proper effective 
date.

The veteran perfected his appeal on the issue of entitlement 
to an earlier effective date for service connection for a low 
back disability in September 2002.

In June 2004, the Board remanded the issue of entitlement to 
an effective date earlier than July 2, 1996, for the grant of 
service connection for the veteran's low back disability.  
The remand was for the purpose of providing the veteran with 
VCAA notice.  The notice was provided by the RO, a 
Supplemental Statement of the Case was issued in December 
2004, and the case was thereafter returned to the Board.



Analysis

At the outset, the Board notes that service connection for 
residuals of a fracture of L-4 was originally granted by an 
RO decision in March 1997, with an effective date of July 2, 
1996, assigned.  The crux of the veteran's appeal is that he 
has a right to readjudication of the May 7, 1968, RO rating 
decision, a right confirmed by 38 C.F.R. § 3.156(c) under the 
facts of this case, since new and material evidence has been 
received from the service department (additional relevant 
service medical records) since the date of the May 7, 1968, 
rating decision.  This is a pending right which at least 
arguably exists independently of consideration of the time 
frames of RO adjudications of claims received subsequent to 
the May 7, 1968, RO rating decision.

The Board finds that the additional service medical evidence 
in question is material to the issue at hand in that it shows 
that the veteran sustained a fracture of L-4 while on active 
duty.  38 C.F.R. § 3.156(c) provides in pertinent part as 
follows:

Where...new and material evidence consists of a 
supplemental report from the service department, 
received before or after the decision has become 
final, the former decision will be reconsidered by 
the adjudicating agency of original jurisdiction.  
This comprehends official service department 
records which presumably have been misplaced and 
have not been located and forwarded to the 
Department of Veterans Affairs...

(Emphasis added.)

The date of the reopened claim for service connection in this 
case was July 2, 1996.  Consequently, the version of § 3.156 
in effect before August 29, 2001, applies.  The definition 
set forth therein reads as follows:

New and material evidence means evidence not 
previously submitted to agency decisionmakers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

In the present case, the former decision, whether considered 
final or not, see 38 C.F.R. § 3.156(c), is the May 7, 1968, 
RO decision denying the veteran's claim for service 
connection for a "fracture of the vertebrae" on the basis 
that he had not attended a scheduled VA examination.  

On May 13, 1968, after the date of the May 7, 1968, RO 
decision, the RO received an original copy of the veteran's 
September 1965 pre-induction examination from the service 
department, indicating that he had no disability of the spine 
upon entry into service; and many years later, on August 23, 
1996, the RO for the first time received the veteran's 
service separation examination, indicating that the veteran 
incurred a fractured vertebra during service in the September 
1996 automobile accident.  This was the first and only 
medical document received corroborating the veteran's 
contention that he incurred a fractured vertebra during 
service.  It is worth noting in this context that the service 
medical records of three weeks of hospitalization after the 
accident have apparently been lost or destroyed; this service 
separation examination tends to corroborate that the veteran 
did receive a fracture to a vertebra from which he recovered 
at an Army hospital.  VA records of treatment dated in 
October 1993, and received by the RO in January 1997, include 
X-rays showing an approximately 50 percent compression of the 
L4 vertebral body with extremely prominent superior and 
inferior anterior osteophyte formation.  In this context, the 
September 1967 service discharge examination was new and 
material evidence upon which a grant of service connection 
was largely predicated in the March 1997 rating decision, and 
a July 2, 1996, effective date was assigned since this was 
the date of the reopened claim.  The service separation 
examination received in August 1996 bears directly and 
substantially on the matter of the previously unestablished 
fact that the veteran incurred a vertebral fracture during 
service, and is therefore new and material evidence received 
in a supplemental report from the service department.  See 38 
C.F.R. § 3.156.

At this point, as of March 1997, new and material evidence 
had clearly been received in a supplemental report from the 
service department, but no reconsideration of the May 7, 
1968, decision denying service connection for fractured 
vertebrae was conducted.  Such a reconsideration of the May 
7, 1968, decision, is required by 38 C.F.R. § 3.156(c).  

This reconsideration is not to be limited to consideration of 
the evidence associated with the claims file at the time of 
the prior adjudication on May 7, 1968, as it is to include by 
regulatory direction service department records received 
after the date of the May 7, 1968, decision.  See 38 C.F.R. 
§ 3.156(c).  Nor is this a CUE claim, but rather is a 
reconsideration of a prior rating decision.  Thus, current 
laws and regulations apply.  See, e.g., VAOPGCPREC 70-91 
(reconsideration of Board decision is based on the complete 
record as it exists as of the date of reconsideration of the 
decision, and is based on current legal standards).  In 
VAOPGCPREC 70-91, the VA Office of General Counsel based its 
holdings on the general rule is that agencies must apply the 
law in effect at the time it renders its decision, even if 
that law had changed during the course of the proceeding.  
Thorpe v. Housing Auth. of the City of Durham, 393 U.S. 268, 
281 (1969).  This rule is based on a presumption that favors 
retroactive application of new laws, unless there is 
statutory direction or legislative history to the contrary or 
where to do so would result in manifest injustice.  Bradley 
v. School Board of the City of Richmond, 416 U.S. 696, 711 
(1974).
 
Accordingly, the standard of standard of proof to be applied 
in this case is that set forth in 38 U.S.C.A. § 5107 (West 
2002).  Under this standard, the veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  See 38 C.F.R. § 3.102.  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Moreover, under current law, in cases where service medical 
records have been lost or destroyed, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Also under current law, service connection may be granted for 
a disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110.  With 
chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Under current regulations, if a veteran fails to attend a VA 
examination for purposes of an original compensation claim, 
the claim is to be decided on the evidence of record.  See 38 
C.F.R. § 3.655(b) (2004).  (The Board notes parenthetically 
that the regulation as it existed in 1967 would in many cases 
warrant denial of an original service connection claim based 
solely on the failure to report for a VA examination.)  Thus, 
under current law, the veteran's failure to attend the March 
1967 VA examination is not a proper basis upon which to deny 
the now-reconsidered adjudication of the veteran's original 
claim for compensation.  Further, as the record currently 
stands, the veterans has attended multiple VA examinations 
since that time.

Reconsidering the May 7, 1968, RO rating decision, the Board 
finds that service medical records reveal that the veteran 
had a fractured vertebra during service, in September 1966, 
and that numerous subsequent medical records include medical 
impressions that the veteran has current disability 
attributable a fractured vertebra.  The veteran's application 
indicates that the veteran was hospitalized for three weeks 
at an Army hospital to recover form this injury, and there is 
no reason to doubt the veteran on this matter, as all service 
medical records other than the service entrance and service 
discharge examinations have been lost or destroyed and the 
history at discharge from service indicates a fractured 
vertebra was incurred.  Under current law, in cases where 
service medical records have been lost or destroyed, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  There is no evidence of an intervening injury to the 
vertebra.  Subsequent VA medical examination reports and 
other medical records attribute the current compressed 
vertebra to a an "old" compression fracture incurred during 
the in-service automobile accident.  Based on this evidence, 
service connection for a residuals of a fractured vertebra, 
later diagnosed as a compression fracture at L4, is 
warranted.

The veteran's claim corresponding to the above-reconsidered 
May 7, 1968, RO rating decision was December 29, 1967, 17 
days after his discharge from service.  38 C.F.R. 
§ 3.400(b)(2) provides that in cases where a claim for 
disability compensation is received within 1 year after 
separation from service, the proper effective date is the day 
after discharge from service.  Accordingly, the proper 
effective date for assignment of service connection for 
residuals of a fracture to the L4 vertebra in this case is 
December 13, 1967, the day after the veteran's discharge from 
service.  


ORDER

Entitlement to an effective date of December13, 1967, for 
service connection for residuals of a compression fracture to 
the L4 vertebra, is granted; the appeal is granted to this 
extent only. 


REMAND

A March 1997 RO decision granted service connection for 
residuals of a compression fracture of the lumbar spine (L-
4).  Following receipt of additional medical and X-ray 
evidence, an RO decision in May 1998 added degenerative 
changes at L3 to L5 to the veteran's service-connected 
residuals of a compression fracture at L-4.  It was not until 
an March 2001 RO decision that service connection was granted 
for degenerative disc disease of the lumbar spine.  Pursuant 
to a Board remand in February 2000, the veteran was re-
examined and the latter RO decision granted service 
connection for the disc disease and rated the veteran's low 
back disability as follows, "Compression fracture L4 DDD and 
DJD L1-S1".  A 60 percent rating was assigned , effective 
from July 2, 1996, under the criteria for rating disc disease 
in effect prior to September 2002, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  (During the pendency of the veteran's 
appeal the regulations pertaining to the evaluation of spinal 
disabilities have twice been amended.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (effective September 23, 2002); 
and 68 Fed. Reg. 51454- 51456 (Aug. 27, 2003) (effective 
September 26, 2003).  Effective September 23, 2002, 
Diagnostic Code 5293 relating to intervertebral disc syndrome 
was amended.  67 Fed. Reg. 54345-49.  The September 2002 
amendments did not change the criteria under Diagnostic Code 
5292 or 5295.)

In view of the Board's decision above granting an effective 
date of December13, 1967, for service connection for 
residuals of a compression fracture of  L4, the procedural 
history of this case, and in light of the applicable law and 
regulations, the question that remains, whether an effective 
date earlier than July 2, 1996, is warranted for the grant of 
service connection for the veteran's degenerative joint and 
disc disease of the lumbosacral spine, must be readjudicated 
by the RO, following all indicated development, to include 
compliance with VCAA.  

In view of the foregoing, this case must be REMANDED for the 
following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for entitlement to 
an effective date earlier than July 2, 
1996, for the grant of service connection 
for degenerative joint and disc disease 
of the lumbosacral spine of the impact of 
the notification requirements on the 
claim.  The veteran should further be 
requested to submit all evidence in his 
possession that pertains to his claim.

2.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

4.  The RO should readjudicate the issue 
of entitlement to an effective date 
earlier than July 2, 1996, for the grant 
of service connection for the veteran's 
degenerative joint and disc disease of 
the lumbosacral spine, to include 
reconsidering its May 1968 decision  
denying service connection for a low back 
disability,  with consideration of all of 
the relevant evidence in the claims file.

5.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the last SSOC.  A 
reasonable period of time for a response 
should be afforded.

The purpose of this REMAND is to ensure that the veteran is 
afforded due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003), codified at 38 U.S.C. §§ 
5109B, 7112.  



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


